Citation Nr: 0215711	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 RO rating decision.


FINDINGS OF FACT

1.  By rating action in May 1994, the RO denied a claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of this denial by letter in May 1994, but he did not 
perfect an appeal therefrom.

2.  Additional evidence received since the May 1994 RO denial 
is more than merely cumulative and is so significant that it 
must be considered in order to decide the merits of the 
veteran's claim of service connection for PTSD.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the previously 
denied claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in May 1994, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran was notified of this decision in May 1994, and did 
not appeal.  See 38 C.F.R. § 20.200 (2001).  Consequently, 
the May 1994 decision is final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2001).

As the May 1994 RO rating decision is deemed to be final, see 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103, the 
veteran's claim may now be reopened only if new and material 
evidence has been submitted since the last final 
disallowance.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance for each 
claim because it determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).  
As the veteran's claim was filed in August 2000, his claim 
will be adjudicated accordingly. 

As indicated above, the veteran's original claim of 
entitlement to service connection for PTSD was denied in May 
1994 as the RO determined that the veteran's PTSD was not 
shown to have been incurred during active military service, 
nor did there appear to be an incident that could be 
classified as a stressor which could lead to a diagnosis of 
PTSD.  

The Board has reviewed the evidence associated with the 
claims folder since the May 1994 RO denial, and finds that 
new and material evidence has been received to reopen the 
previously denied claim of service connection for PTSD.  

The evidence available at the time of the May 1994 RO denial 
included the veteran's service medical records which show 
that the veteran had complained of a nervous condition in 
August 1970.  Also of record were the veteran's service 
personnel records which indicate that the veteran was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
Service personnel records also indicate that the veteran 
served as a supply clerk in the 12th Signal Group in Vietnam 
from 1969 to 1970.  

Post-service medical records included private medical records 
dated from March 1987 to November 1987, which indicate that 
the veteran had received treatment for PTSD during this time.  
The veteran's private physician found that the death of the 
veteran's mother served as a triggering episode for the 
veteran's PTSD subsequent to combat in Vietnam.  

The evidence at the time of the May 1994 denial also included 
a February 1994 statement of the veteran which indicated that 
his stressors in Vietnam included the constant attacks on his 
unit's camp in Phu Bai, his witnessing of constant harassment 
of fellow soldiers, his awakening to a rat on his chest, and 
his witnessing the death of another soldier who had fallen 
from a tower.  

At a March 1994 VA examination, the veteran was diagnosed 
with mild, chronic dysthymia.  The examiner noted that the 
veteran's descriptions of his Vietnam service did not appear 
adequate to meet the criteria of PTSD.  The examiner noted 
that it appeared that the veteran did not actively engage in 
combat with the enemy in Vietnam, and noted that the death of 
his fellow soldier did not appear to be a stressor event 
adequate to meet the criteria of PTSD.  The examiner also 
noted that the veteran's drug use history appeared to be a 
far more prominent etiology for his psychological symptoms.  

The evidence obtained in connection with the veteran's 
current attempt to reopen includes, of particular interest, 
an August 2000 statement from the veteran in which he stated 
that the falling death of a fellow soldier occurred in June 
1970. 

VA treatment records dated from September to October 2000 
indicate that the veteran was hospitalized in association 
with PTSD symptoms.  Psychological testing performed in 
October 2000 indicates that the veteran had received moderate 
exposure to combat.  He was diagnosed with PTSD.  

Also of record is an October 2001 buddy statement.  The 
veteran's buddy indicated that the 12th Signal Group in Phu 
Bai was subjected to rocket and mortar fire.  The veteran's 
buddy also confirmed that a man had fallen to his death from 
an observation tower during this time.  

In November 2001, the veteran also submitted an excerpt from 
Vietnam Order of Battle which confirms that the 12th Signal 
Group was stationed in Phu Bai while in Vietnam.

The veteran submitted an additional stressor statement in 
November 2001.  He described a combat incident that had 
occurred in April or May 1970.  He also indicated that he had 
experienced incoming sniper fire while on guard duty in June 
or July 1970.

Also of record is a March 2002 letter from the Director of 
the Center for Unit Records Research.  Included were 
Operational Reports-Lessons Learned from the 12th Signal 
Group from February to July 1970 that indicate that enemy 
fire against the 12th Signal Group signal sites had risen 
sharply from May to July 1970.  

The Board finds that these new records and statements 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a) in that they provide additional details 
regarding veteran's stressors-that is, they tend to 
corroborate the veteran's claim that he may have been 
involved in stressful experiences while serving with the 12th 
Signal Group.  Furthermore, they corroborate the veteran's 
claim that a soldier had fallen to his death from a tower 
during that time.  Additionally, VA treatment records provide 
a diagnosis of PTSD.  Thus, these new treatment records and 
statements tend to support the veteran's claim in a manner 
different from the evidence previously of record, 
particularly with respect to the question of whether the 
veteran was exposed to a stressor in service sufficient to 
cause PTSD.  Consequently, it must be said that the evidence 
bears directly and substantially upon the issue at hand, is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  In 
other words, the evidence now tends to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  To this 
extent, the appeal of this issue is allowed.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the underlying claim of service 
connection for PTSD, however, must be further developed in 
fulfillment of the duty to assist, the veteran will have an 
additional opportunity to present evidence and argument in 
support of his underlying service connection claim.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Consequently, as the Board has determined that 
new and material evidence has been submitted relative to the 
service connection claim for PTSD, further action under the 
Veterans Claims Assistance Act of 2000 (as will be discussed 
below) will be accomplished as part of the development of the 
underlying claim of service connection.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this extent, the appeal is granted.


REMAND

In this case, the Board finds that a remand is required.  The 
Board is aware that regulations were recently amended so as 
to allow the Board to develop evidence directly, without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903, 20.1304).  Nevertheless, a remand is required in this 
case because certain pertinent development can only be 
performed at the RO level before the Board's appellate review 
of the underlying claim. 

First, a remand is required because it is unclear whether the 
veteran was afforded a hearing he requested before RO 
personnel.  See 38 U.S.C.A. § 7107(b) (West Supp. 2002); 38 
C.F.R. § 20.700(a) (2001) (the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity to present testimony at the requested hearing).  
The record indicates that, by a March 2002 VA Form 9, the 
veteran requested a hearing before a RO hearing officer.  In 
a March 2002 letter, the veteran was advised that a hearing 
had been scheduled for April 10, 2002.  An April 11, 2002 
notation in the claims file indicates that the veteran failed 
to appear for his April 2002 hearing.  Nevertheless, by an 
April 2002 letter, the veteran's representative requested an 
update on the evidence so that preparations could be made 
prior to a May 9, 2002, hearing.  In a May 28, 2002 letter, 
the veteran's representative requested that a copy of the 
hearing transcript be provided before the claims file was 
forwarded to the Board.  In the June 2002 VA Form 8, 
certification of appeal, the RO certified that although the 
veteran had requested a hearing, he had failed to appear.  In 
an August 2002 brief, the veteran's representative indicated 
that the veteran had submitted letters that he had written 
during service at a previously held hearing.  

The correspondence from the veteran's representative suggests 
that a hearing was held in May 2002 at the RO.  Nevertheless, 
when the RO certified the case to the Board, it was noted 
that the veteran failed to appear for his hearing.  Given the 
correspondence from the veteran's representative, it appears 
likely that the April 2002 hearing was in fact postponed 
until May, and that the certification by the RO was a 
reference to the April 2002 appointment for a hearing.  What 
is bothersome about this sequence of events is that the 
record was left unclear by the RO as to whether a hearing was 
conducted, and if so, whether a copy of the transcript was 
provided to the representative as requested in May 2002.  

If the veteran did not appear for any hearing, including one 
that might have been scheduled for early May 2002, the RO now 
needs to explain in the record why no such hearing was 
conducted (whether it was because the veteran failed to 
appear, or because he withdrew his hearing request).  If such 
a hearing was in fact held, the transcript has not been made 
a part of the record.  Accordingly, the RO must ensure that a 
copy of the May 2002 hearing transcript is obtained.  A copy 
needs to be associated with the file and a copy sent to the 
veteran's representative.  Furthermore, it appears that 
regardless of whether the veteran appeared for a hearing, his 
representative has indicated that certain letters were 
submitted into evidence in May 2002.  This evidence has not 
been included in the claims file.  The RO must ensure that 
this evidence is associated with the claims file.  Therefore, 
as this development can only be performed at the RO level, a 
remand is necessary.  

Additional development is also necessary for several other 
reasons.  In this case, the veteran claims that he has PTSD 
because of stressful experiences during his service in 
Vietnam.  Specifically, the veteran claims that his unit in 
Vietnam was constantly under attack, that he was witness to 
constant harassment in Vietnam, that he was witness to the 
killing of several local villagers, that he awoke one night 
to a rat sitting on his chest, and that he had witnessed a 
fellow soldier fall to his death. 

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2001).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f) (2001).

The evidence of record shows that the RO obtained the 
veteran's service medical records, service personnel records, 
and contacted the veteran by letter in January 1994, and 
asked that he provide the RO with specific information 
regarding his stressors (the events, dates, his unit of 
assignment, and/or the names of witnesses). The veteran has 
alleged that he experienced several significant stressors and 
has provided some information, including some information 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), to assist in the possible verification of 
his stressors.  However, it is still unclear whether the 
veteran himself had engaged in combat with the enemy.  The 
veteran should be provided an additional opportunity to 
provide detailed information regarding his stressors so that 
an appropriate request for verification may be made. 
Therefore, the RO should ask the veteran once again to 
specify pertinent information regarding his stressors, 
including the dates, times, locations of the claimed 
stressors, and the parties involved, and should ask USASCRUR 
to search for supporting evidence of the stressor events.  
All actions taken by the RO to verify the veteran's stressor 
must be documented and associated with his claims file. 

There are additional reasons for a remand, including the need 
to obtain additional treatment records.  The record indicates 
that the veteran received ongoing treatment for his PTSD from 
David W. Werner, Psy.D. from 1987 to 1988.  Although the RO 
requested treatment records from Dr. Werner in January 1994, 
his complete treatment records are not included in the claims 
file.  The Board finds that these treatment records would be 
especially pertinent to the veteran's claim in light of the 
fact that Dr. Werner diagnosed the veteran with PTSD and 
suggested that his PTSD was related to his period of service 
in Vietnam.  In addition, several VA treatment records from 
the Battle Creek, Michigan VA Medical Center indicate that 
the veteran was planning on receiving outpatient treatment 
from the Detroit, Michigan VA Medical Center in 2000.  If the 
veteran, in fact received treatment from the Detroit VA 
Medical Center for his PTSD, these records should be 
associated with the claims file as well. 

As for VA's obligation to secure the aforementioned records, 
it should be pointed out that VA adjudicators are charged 
with constructive notice of documents generated by VA whether 
in the claims file or not.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, further development is 
necessary.  See Bell, supra.  

The Board also finds that it would be useful to schedule the 
veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof.  Additionally, while the veteran has been 
diagnosed with PTSD by Dr. Werner and by VA medical 
providers, the record also reflects that the veteran was 
diagnosed with mild, chronic dysthymia at a March 1994 VA 
examination.  In that examination report, the VA examiner 
indicated that the veteran's descriptions of his Vietnam 
service did not meet the criteria of PTSD.  The VA examiner 
also indicated that the veteran's drug use history appeared 
to be a far more prominent etiology of his current symptoms.  
In view of these varying opinions regarding the nature of the 
veteran's disability, the Board concludes that additional 
medical development is necessary in order to clarify the 
veteran's appropriate diagnosis(es) and to obtain a medical 
nexus opinion.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  As indicated above, the 
new law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).   

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West Supp. 2002).  In 
addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details 
the procedures by which VA will carry out its duty to provide 
notice.  

The new law also establishes a broader VA obligation to 
obtain relevant records, advise a claimant of the status of 
those efforts, and to provide a VA medical examination in 
cases where such evidence is necessary to make a decision.  

The evidentiary development sought above is in part requested 
to comply with the VCAA.  In re-adjudicating this case, the 
RO should ensure that all notification and development 
actions required by the new law are met.  

For the reasons set forth above, this case is REMANDED for 
the following actions:

1. In addition to the development 
requested below, the RO is requested 
to review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 
38 C.F.R. § 3.159).  

2. The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment 
for PTSD that has not already been 
made part of the record.  All relevant 
records from David W. Werner, Psy.D. 
and the Detroit, Michigan VA Medical 
Center should be obtained.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3. Evidentiary development should also 
include obtaining and associating with 
the record a copy of the hearing 
transcript for any hearing conducted 
in May 2002.  Additionally, any 
evidence submitted in May 2002, 
including letters, must be associated 
with the claims file.  If the veteran 
did not give testimony at the hearing 
scheduled in May 2002, the RO should 
explain in the record why no such 
hearing was conducted (whether it was 
because the veteran failed to appear, 
or because he withdrew his hearing 
request).  If the veteran did not 
withdraw his personal hearing request, 
he should be contacted and asked if he 
still desires a personal hearing 
before RO personnel.  If so, such a 
hearing should be scheduled.  A copy 
of any hearing transcript should be 
provided to the veteran's 
representative.  

4. The RO should ensure that the 
veteran's representative is provided 
copies of all pertinent records 
requested in his April and May 2002 
letters.

5. The RO should contact the veteran and 
again ask him to provide as much 
additional detail as possible 
regarding each of his claimed PTSD 
stressors, including dates, times, 
locations, units of assignment, names 
of others who were involved, including 
the name of the casualty (the person 
who allegedly fell to his death) and 
identifying information concerning any 
other individuals involved in the 
events (their names, ranks, units of 
assignment, or any other identifying 
details), and the specifics of each 
event experienced.  The veteran is 
advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful event(s), 
and that he must be as specific as 
possible because without such details, 
an adequate search for verifying 
information cannot be conducted.

6. With this information, the RO should 
review the file, and prepare a summary 
of the claimed stressors.  This 
summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  This 
summary and all associated service 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) in an attempt 
to verify the claimed stressors.  The 
RO should provide them with as much 
detail as possible in order to obtain 
verification of the alleged stressors.  
The USASRUR should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors.  In addition, a 
request should be made to obtain 
pertinent records, however described, 
that may reflect unit casualties for 
the veteran's unit.

7. After completing the above-requested 
actions, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine the etiology 
of his PTSD, if any.  All indicated 
tests and studies, including 
psychological testing, should be 
performed with a view toward 
ascertaining whether the veteran meets 
the diagnostic criteria for PTSD.  
Specifically, consideration should be 
given to whether the veteran 
experienced a stressful event 
sufficient to produce PTSD.  The 
examiner should obtain a detailed 
history from the veteran regarding the 
circumstances surrounding any such 
stressors.  Inform the psychiatrist 
that, if a diagnosis of PTSD is deemed 
appropriate, then the psychiatrist 
should comment on the link between 
current symptomatology and any in-
service stressors reported by the 
veteran.  If PTSD is not found, then 
the psychiatrist should expressly say 
so and provide detailed reasons for 
such an opinion.  If the psychiatrist 
provides an opinion that is contrary 
to one already of record, the 
psychiatrist should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the psychiatrist 
should specifically address and 
reconcile any incongruities found 
among the private treatment records 
from Dr. Werner and the March 1994 VA 
examination report.  The examination 
report should reflect a comprehensive 
review of the claims folder and should 
include a complete rationale for all 
opinions expressed.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for review.  
Additionally, the veteran should 
receive notice that if he fails to 
report for the examination, his claim 
shall be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655 
(2001).

10. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
the examination report.  If the report 
is not in compliance with the 
instructions provided above, 
appropriate action should be taken.  
Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  In particular, 
the RO should ensure that requirements 
of the VCAA are met. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


